Citation Nr: 0728939	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea, to 
include as a result of exposure to herbicides.

2. Entitlement to service connection for vision loss.

3. Entitlement to service connection for diarrhea, to include 
as a result of exposure to herbicides.

4. Entitlement to service connection for coronary artery 
disease, to include a claim for a heart condition and 
atherosclerosis, to include as a result of exposure to 
herbicides.

5. Entitlement to service connection for shortness of breath.

6. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the above claims of 
entitlement to service connection.  The veteran perfected a 
timely appeal of this determination to the Board.

In his October 2004 substantive appeal, the veteran stated 
that he wished to claim disability benefits because he felt 
that his tour of duty in Vietnam aggravated his pre-existing 
mental problems.  While the RO has addressed the issue of 
entitlement to service connection for PTSD, it has not yet 
addressed the issue of entitlement to service connection for 
a psychiatric condition other than PTSD, which the veteran 
claims to have been aggravated during his period of service.  
Therefore, the matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1. There is no medical opinion or other competent medical 
evidence in the record indicating any link between the 
veteran's current sleep apnea and either in-service sleeping 
problems or the veteran's period of service in any other way.

2. No current eye condition began during the veteran's period 
of service, was permanently aggravated during the veteran's 
period of service, or is otherwise etiologically related to 
the veteran's period of service.

3. The record does not establish either in-service incurrence 
of a diarrhea condition or a current diarrhea condition.

4. There is no medical evidence of coronary artery disease 
prior to January 1994, and no relationship between the 
veteran's coronary artery disease and either Agent Orange 
exposure or his period of service.

5. No current shortness of breath is etiologically related to 
either Agent Orange or the veteran's period of service.

6. The veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2. Vision loss was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3. Diarrhea was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4. Coronary artery disease, to include a claim for a heart 
condition and atherosclerosis, was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

5. Shortness of breath was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

6. PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1116, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309, 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a February 
2004 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims, including a questionnaire regarding the veteran's 
PTSD claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran inform VA of any 
information or evidence that pertained to his claims.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records, post-service private 
medical treatment records, and written statements from the 
veteran and his representative.

The Board notes that the veteran identified VA medical 
records from the Baltimore, Maryland VA medical center, that 
the RO made efforts to obtain such records but was unable to 
do so, and that the RO made a formal finding on the 
unavailability of VA outpatient records in July 2004, which 
was documented and associated with the claims folder.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
sleep apnea, vision loss, diarrhea, coronary artery disease, 
shortness of breath, and PTSD.  The veteran argues that sleep 
apnea, diarrhea and coronary artery disease were the result 
of in-service exposure to herbicides.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as 
cardiovascular disorders, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a prescribed period following discharge from service; 
the presumptive period for cardiovascular disorders is one 
year.  38 C.F.R. § 3.307, 3.309(a).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. 
§ 3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Service connection may also be granted when a veteran who 
served in the Republic of Vietnam between January 1962 and 
May 1975 develops certain specified conditions within a 
particular time period after leaving the Republic of Vietnam.  
Under such circumstances, that particular disease is presumed 
to have been incurred in service unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309(e).  The Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for respiratory 
disorders other than certain respiratory cancers.  See 68 
Fed. Reg. 27630-27641 (May 20, 2003).

Notwithstanding the foregoing provisions, the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption 
is not the sole method by which an applicant may show 
causation, and thereby establish service connection. 

A. Sleep apnea

The veteran's service medical records indicate that the 
veteran complained of sleep problems during his period of 
service, and in March 1970 was treated for an overdose of 
Throazine, which the veteran took because of an alleged need 
to go to sleep.  However, service medical records are 
negative for any diagnosis of sleep apnea.  On separation 
examination, neither sleep apnea nor any related condition 
was noted, and the veteran was noted to have had a normal 
clinical evaluation of the lungs and chest, sinuses, nose, 
mouth, and throat.

Medical treatment records dated from October 1998 to March 
1999 indicate treatment for sleep complaints including loud 
snoring, nightmares, and day time sleepiness.  The records 
also indicates a diagnosis of moderate obstructive sleep 
apnea, worse during REM sleep, with moderate desaturation and 
moderate snoring, and periodic leg moments, mild-moderate, 
with arousals.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for sleep apnea.  While the veteran's records 
beginning in October 1998 indicate treatment for sleep apnea, 
there is no medical opinion or other competent medical 
evidence in the record indicating any link between the 
veteran's current sleep apnea and either in-service sleeping 
problems or the veteran's period of service in any way.  
Also, sleep apnea is not presumed to be service-connected 
under 38 C.F.R. §§ 3.307 and 3.309(e), and there is no 
medical opinion or other competent medical evidence of record 
indicating any link between Agent Orange exposure and the 
veteran's sleep apnea.  Accordingly, service connection is 
not warranted for sleep apnea.

B. Vision loss

Service medical records indicate that on September 1969 
entrance examination, the veteran was noted to have had a 
visual defect.  Service medical records also indicate that, 
in May 1970, a complaint of "eyes blurrie".  On July 1971 
separation examination, the veteran was noted to have had a 
normal clinical examination of the eyes, ophthalmoscopic, 
pupils, and ocular motility, no eye or vision problems were 
noted, and the veteran was noted to have had 20/20 vision in 
both his right and his left eyes.

Private medical records dated June 2002 to September 2004 
indicate treatment for posterior capsule opacification with 
decreased visual acuity of the left eye.  The earliest 
record, a June 2002 note, indicates that the veteran reported 
that he had noted decreased visual acuity in the left eye 
since one year prior.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for vision loss.  Although the veteran was noted 
to have a visual defect on September 1969 entrance 
examination, and was noted to complain of "blurrie eyes" in 
May 1970, the service medical records are otherwise negative 
for any indication of an eye problem, and the veteran's eyes 
were noted to be normal at July 1971 separation examination, 
with 20/20 vision in both eyes.  The first post-service 
medical evidence of an eye problem is the June 2002 record, 
and there is no indication in the medical record that any 
current eye condition began during the veteran's period of 
service, was permanently aggravated during the veteran's 
period of service, or is otherwise etiologically related to 
the veteran's period of service.  Accordingly, service 
connection is not warranted for loss of vision.

C. Diarrhea

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for diarrhea.  The veteran's service medical 
records are negative for complaints of or treatment for 
diarrhea.  On July 1971 separation examination, the veteran 
was noted to have had a normal clinical evaluation of the 
abdomen, viscera, anus, and rectum, and no diarrhea condition 
was noted.  Also, the post-service medical record is negative 
for complaints of or treatment for diarrhea.  The Board 
furthermore notes that diarrhea is not presumed to be service 
connected where there has been Agent Orange exposure under 
the provisions of 38 C.F.R. §§ 3.307 and 3.309(e).  Thus, the 
record does not establish either an in-service incurrence of 
a diarrhea condition, or a current diarrhea condition.  
Accordingly, service connection for diarrhea is not 
warranted.

D. Coronary artery disease

The veteran's service medical records are negative for any 
indication of coronary artery disease or any other 
cardiovascular problem.  On separation examination in July 
1971, the veteran was noted to have had a normal clinical 
evaluation of the heart and vascular system, and no 
cardiovascular conditions were noted.

Private medical treatment records indicate that the veteran 
was admitted to the hospital in January 1994 for complaints 
of chest pain.  It was noted that the veteran had smoked 
between one and one-half and two packs of cigarettes per day 
for 38 years.  The veteran underwent angioplasty of the right 
coronary artery in January 1994, and was diagnosed as having 
coronary artery disease with progressive and unstable angina.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for coronary artery disease.  In short, there is 
no medical evidence of coronary artery disease prior to 
January 1994, and no medical opinion or other medical 
evidence indicating any relationship between the veteran's 
coronary artery disease and his period of service.  Although 
the veteran asserts that coronary artery disease was the 
result of in-service exposure to Agent Orange, the Board does 
not presume coronary artery disease to be the result of Agent 
Orange under 38 C.F.R. §§ 3.307 and 3.309(e), and there is no 
medical evidence of record linking the veteran's coronary 
artery disease to Agent Orange exposure.  Accordingly, 
service connection for coronary artery disease, including a 
heart condition and atherosclerosis, is not warranted.

E. Shortness of breath

The veteran's service medical records are negative for any 
complaints of or treatment for shortness of breath.  On July 
1971 separation examination, the veteran was noted to have 
had a normal clinical evaluation of the lungs and chest, and 
heart and vascular systems, and no shortness of breath or 
related problems were noted.

Private medical records from 1998 indicate that the veteran 
complained of discomfort in the chest that happed with 
exertion like walking around the house or to the mailbox.  It 
was noted that the veteran had no history of shortness of 
breath.  The veteran was diagnosed as having chest pain with 
a history or coronary artery disease, with chest pain 
associated with exertion, and history of hypertension.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for shortness of breath.  Service medical records 
are negative for any shortness of breath, and the veteran's 
1998 records indicate that the veteran had no previous 
history of shortness of breath prior to 1998.  Also, the 
veteran is not entitled to a presumption of service 
connection under 38 C.F.R. §§ 3.307 and 3.309(e).  In this 
regard, the Board notes that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for respiratory disorders other than certain 
respiratory cancers.  See 68 Fed. Reg. 27630-27641 (May 20, 
2003).  Moreover, there is no medical opinion or other 
competent medical evidence linking any current shortness of 
breath to Agent Orange or to the veteran's period of service 
in any way.

Accordingly, service connection for shortness of breath is 
not warranted.

F. PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, the pre-service record indicates 
treatment for psychiatric problems.  A May 1961 State 
Hospital Psychological Evaluation of the veteran when he was 
12 years old indicates the following: that capacity for 
attention control and recall was extremely uneven; that 
memory of past events appeared spotty and apparently there 
had been some forgetting over time; that there was 
considerable fluctuation in motor speed, which was markedly 
decreased in some areas; that much of this appeared to be due 
to increased tension and breakdowns in perceptual 
organization under the stress of test demands; that he had 
increased expression for strong feelings of hostility toward 
others as well as satisfaction for affectional and dependency 
needs; that his preoccupation with fantasy increased with 
withdrawal and distorted thinking; that he felt extremely 
inadequate and was constantly on guard against criticism and 
rejection from others; that he reacted with hostility and 
then withdrawal and depression at the least threat of 
criticism or personal injury; that he had attempted to 
institute some obsessive-compulsive defenses, but these did 
not always work effectively for him; that, especially under 
stress, he exhibited heightened perception, with accompanying 
breakdown in ordering and organizing ideas; and that 
responses showed continuing depressive trends, with increased 
withdrawal and paranoid ideation, and progressive 
disorganization.  

On September 1969 entrance examination, the veteran was noted 
to have had a normal psychiatric evaluation.  However, it was 
noted that the veteran had a history of a mental condition, 
but that he had had no prescription for it in at least 5 
years, although he had spent time in a hospital.

A February 1970 service medical record indicates that the 
veteran had a history of 4 years in a mental institution from 
age 10 to 14, that he presented agitated and disturbed, that 
he expressed ideas of self destruction, and that he was not 
psychotic or neurotic.  The veteran was diagnosed as having 
emotionally unstable personality, chronic, severe, manifested 
by poor judgment, anxiety, low frustration tolerance, lack of 
motivation for military, manipulativeness, and passive 
dependency.

A March 1970 note indicates that the veteran had "bad 
nerves" and a prescription of Thorazine.

A March 1970 note indicates that the veteran was evaluated 
for an overdose of Thorazine, which he took for an alleged 
need to go to sleep.  It was noted that he veteran had 
recently been diagnosed as an emotionally unstable 
personality, and it was considered severe enough that 
administrative separation was recommended.  It was also noted 
that the veteran still functioned with low tolerance to 
stress, manipulativeness, extremely poor impulse control, and 
poor motivation for duty.  The veteran was diagnosed as 
having emotionally unstable personality, chronic, severe, 
manifested by poor impulse control, some manipulativeness, 
low frustration tolerance, poor motivation for duty, and 
passive negativism.  It was noted that the veteran was at 
that time so far free from mental defect, disease, or 
derangement as to be able, concerning the particular act 
charged, both to distinguish right from wrong and to adhere 
to the right.

On separation examination in July 1971, the veteran was noted 
to have had a normal psychiatric evaluation, and no 
abnormalities or psychiatric problems were noted. 

On June 1992 private psychiatric evaluation, it was noted 
that the veteran complained of very poor self esteem, 
inability to concentrate and inability too hold down a job 
and get along with people.  The following was also noted: 
that the veteran had had a traumatic upbringing and was 
abused; that, at age 10, he was hospitalized in the State 
Hospital where he remained for four years; that he was 
diagnosed as having childhood schizophrenia; that through his 
entire life he had difficulties getting along with people; 
that he had had problems with the law and served five years; 
and that he was chronically unhappy and did not have a sense 
of direction.  The veteran was diagnosed as having dysthymic 
disorder and mixed personality disorder with anti-social 
traits.

March 2003 private treatment notes indicate that the veteran 
reported a lifetime of depression and mental illness, that he 
was on disability for depression, that in childhood he was 
diagnosed with schizophrenia and took Thorazine for many 
years and was hospitalized, and that he was then told he was 
not schizophrenic just depressed.  The veteran was diagnosed 
as having a long standing chronic mood disturbance, including 
major depression, and sleep deprivation.

Private treatment notes dated from April to September 2003 
include diagnoses of ADHD, rule out bipolar disorder, 
depressive disorder, not otherwise specified, with depressed 
mood, lower concentration, decreased memory, irritability and 
decreased sleep, and rule out personality disorder. 

In a statement accompanying his January 2004 claim, the 
veteran asserted that PTSD was the result of his military 
service in Vietnam, as he was on the road transporting 
ammunition, saw planes spraying Agent Orange while he was 
traveling or stopping to take brakes, was fired on many 
times, and had an armored gun ship blown up in his convoy, 
where a lieutenant was killed that was to go back to the 
states the next day.

In a February 2004 statement of information of claim of 
service connection for PTSD, in response to the February 2004 
VCAA letter from the RO requesting more information regarding 
the veteran's alleged in-service stressors, the veteran 
indicated that he could not supply information concerning 
specific events while in Vietnam because he did not remember 
most of what happened while there, and that he had a very 
severe problem with memory loss.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for PTSD.  First, the record reflects no diagnosis 
of PTSD.  Second, the record does not reflect a verified 
stressor.  In this regard, the record does not reflect that 
the veteran is a combat veteran, as the veteran's DD 214 form 
indicates a specialty of light vehicle driver, and his 
service personnel records indicate a specialty of heavy 
vehicle driver in Vietnam, and no combat-related awards or 
ribbons are indicated.  Also, the veteran has not identified 
an in-service stressor capable of corroboration by service 
records or other credible supporting evidence.  As there is 
no diagnosis of PTSD, nor a verified in-service stressor 
established by the evidence, service connection for PTSD is 
not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support any claim for service 
connection.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

1. Entitlement to service connection for sleep apnea, to 
include as a result of exposure to herbicides, is denied.

2. Entitlement to service connection for vision loss is 
denied.

3. Entitlement to service connection for diarrhea, to include 
as a result of exposure to herbicides, is denied.

4. Entitlement to service connection for coronary artery 
disease, to include a claim for a heart condition and 
atherosclerosis, to include as a result of exposure to 
herbicides, is denied.

5. Entitlement to service connection for shortness of breath 
is denied.

6. Entitlement to service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


